EXHIBIT 99.1 NEWS RELEASE INVESTOR RELATIONS CONTACTS: J. Eric Bjornholt – CFO (480) 792-7804 Gordon Parnell – Vice President of Business Development and Investor Relations (480) 792-7374 MICROCHIP TECHNOLOGY ANNOUNCES FINANCIAL RESULTS FOR THIRD QUARTER FISCAL YEAR 2009 AND QUARTERLY CASH DIVIDEND · Net sales of $192.2 million, down 28.8% sequentially and down 23.9% over the year ago quarter · On a GAAP basis: · Gross margin of 54.5%; operating margin of 21.1%; net income of $73.2 million or 38.1% of sales; EPS of 40 cents per diluted share · On a non-GAAP basis: · Gross margin of 55.2%; operating margin of 25.8%; net income of $41.2 million or 21.4% of sales; EPS of 23 cents per diluted share · Quarter-over-quarter reduction of operating expenses of $14.0 million, or 19.9% · Maintained dividend at 33.9 cents per share CHANDLER, Arizona – January 29, 2009 – (NASDAQ: MCHP) – Microchip Technology Incorporated, a leading provider of microcontroller and analog semiconductors, today reported results for the three months ended December 31, 2008.Net sales for the third quarter of fiscal 2009 were $192.2 million, down 28.8% sequentially from net sales of $269.7 million in the immediately preceding quarter, and down 23.9% from net sales of $252.6 million in the prior year’s third quarter.GAAP earnings per diluted share for the third quarter of fiscal 2009 were 40 cents, down 2.3% from GAAP earnings per diluted share of 41 cents in the immediately preceding quarter, and up 4.9% from GAAP earnings per diluted share of 38 cents in the prior year’s third quarter. Non-GAAP earnings per diluted share for the third quarter of fiscal 2009 were 23 cents, down 49.5% from non-GAAP earnings per diluted share of 45 cents in the immediately preceding quarter, and down 41.5% from non-GAAP earnings per diluted share of 39 cents in the prior year’s third quarter.Non-GAAP results exclude a favorable settlement with the IRS, a favorable adjustment to tax reserves based on a clarification of tax regulations announced by the IRS, the retroactive reinstatement of the R&D tax credit, a loss on trading securities, the effect of share-based compensation and the impacts of the acquisition of Hampshire Company.A reconciliation of non-GAAP and GAAP results is included in this press release. - - more - - Microchip Technology Incorporated 2355 West Chandler Blvd.Chandler, AZ 85224-6199Main Office 480•792•7200FAX 480•899•9210 Microchip Technology Reports Third Quarter Fiscal Year 2009 Results Microchip also announced today that its Board of Directors has declared a quarterly cash dividend on its common stock of 33.9 cents per share.The quarterly dividend is payable on February 27, 2009 to stockholders of record on February 13, 2009.Microchip initiated quarterly cash dividend payments in the third quarter of fiscal 2003. “General economic and semiconductor industry conditions continued to decline during the December quarter,” said Steve Sanghi, Microchip’s President and CEO.“Our December earnings results are reflective of these conditions, and we have taken actions to moderate expense levels and adjust our capacity.We have instituted pay cuts for all of our employees worldwide, and we are substantially reducing or eliminating discretionary expenses.We were able to reduce non-GAAP operating expenses in the quarter ended December 31, 2008 by $14 million, or 20%, over the operating expenses in the quarter ended September 30, 2008.” “We are continuing actions to reduce production levels in our wafer fabrication facilities in the U.S. and our assembly and test facility in Thailand to moderate inventory growth.We are lowering our production levels by about 40% in the March quarter from peak levels in the September 2008 quarter.We are charging the underutilization to cost of goods sold to reflect lower than normal production levels.We are also implementing various other actions to further reduce operating expenses,” continued Mr. Sanghi. “We are positioning Microchip to emerge from this economic downturn stronger than our competition by maintaining our focus on product and technology development activities, demand creation initiatives and driving internal efficiencies.We believe that we will continue to expand our market share in our strategic product lines through our focus on design win opportunities and new product introductions,” Mr. Sanghi continued. “Our 16-bit product line revenue was only down 7 percent sequentially and was up 28% from a year ago, which we find encouraging given the depth of the current downturn,” said Ganesh Moorthy, Executive Vice President.“The number of volume customers in 16-bit continued to grow even in the current environment, and we continue to gain market share and traction in this strategic product line.” Mr. Eric Bjornholt, Microchip’s Chief Financial Officer, said, “Inventory levels on Microchip’s balance sheet grew to 143 days at the end of December compared to 110 days at the end of the September quarter.Deferred income on shipments to distributors fell by $5.1 million in the December quarter while days of inventory in the distribution channel increased from 35 days to 41 days.Despite our actions to reduce our production levels, demand fell so significantly that we were unable to prevent the increase in days of inventory.We are taking actions that over time should adjust our inventory levels to be more in line with our recent history.” - - more - - Microchip Technology Reports Third Quarter Fiscal Year 2009 Results Mr.
